Exhibit 10.2

EXECUTION COPY

AMENDMENT NO. 1

Dated as of September 2, 2009

to

LOAN AGREEMENT

Dated as of June 8, 2009

THIS AMENDMENT NO. 1 (“Amendment”) is made as of September 2, 2009 by and among
Photronics, Inc. (the “Borrower”), the financial institutions listed on the
signature pages hereof and JPMorgan Chase Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) and as
Collateral Agent (in such capacity, the “Collateral Agent”), under that certain
Loan Agreement dated as of June 8, 2009 by and among the Borrower, the Lenders
and the Administrative Agent (as may be further amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Loan Agreement.

WHEREAS, the Borrower has requested that the Lenders, the Administrative Agent
and the Collateral Agent agree to certain amendments to the Loan Agreement;

WHEREAS, the Lenders party hereto, the Administrative Agent and the Collateral
Agent have agreed to such amendments on the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto, the Administrative Agent and the Collateral Agent have
agreed to enter into this Amendment.

1. Amendments to Loan Agreement. Effective as of the date of satisfaction of the
conditions precedent set forth in Section 2 below, the Loan Agreement is hereby
amended as follows:

(a) The definition of “Subordinated Indebtedness” appearing in Section 1.01 of
the Loan Agreement is amended to delete the phrase “the Indebtedness under the
Convertible Subordinated Notes outstanding on the Effective Date and any other”
appearing therein and to replace such phrase with the word “any”.

(b) Section 1.01 of the Loan Agreement is amended to add the following
definitions thereto in the corresponding alphabetical order:

“Permitted Convertible Note” means any unsecured note issued by the Borrower
which may be converted into equity in the Borrower so long as (i) the
indebtedness thereunder does not mature, and is otherwise not subject to any
mandatory prepayment, redemption or defeasance, in each case prior to the date
that is six (6) months after the Maturity Date and (ii) the terms and conditions
applicable thereto are reasonably satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

“Permitted Convertible Note Indenture” means the indenture pursuant to which the
Borrower issues any Permitted Convertible Note, as amended, restated,
supplemented or otherwise modified from time to time, in each case containing
such terms and conditions as are reasonably satisfactory to the Administrative
Agent.

(c) Section 1.01 of the Loan Agreement is amended to delete the definitions of
“Convertible Subordinated Note Indenture” and “Convertible Subordinated Notes”
appearing therein.

(d) The Loan Agreement is amended to (i) delete the reference to “Convertible
Subordinated Note” appearing in the definition of “Material Indebtedness” in
Section 1.01 of the Loan Agreement and to replace such reference with “Permitted
Convertible Note”, (ii) delete each reference to “Convertible Subordinated Note
Indenture” appearing in Section 6.10 of the Loan Agreement and to replace each
such reference with “Permitted Convertible Note Indenture” and (iii) delete the
reference to “Convertible Subordinated Notes” appearing in Section 6.10 of the
Loan Agreement and to replace such reference with “Permitted Convertible Notes”.

(e) Section 3.15 of the Loan Agreement is amended and restated in its entirety
to read as follows:

SECTION 3.15 [Intentionally Omitted.]

(f) Section 6.01 of the Loan Agreement is amended to (i) delete the word “and”
appearing at the end of clause (j) thereof, (ii) delete the period appearing at
the end of clause (k) thereof and to replace such period with “; and” and
(iii) add the following as a new clause (l) thereof:

(l) Indebtedness of the Borrower under any Permitted Convertible Note.

(g) Clause (b) of Section 6.06 of the Loan Agreement is amended and restated in
its entirety to read as follows:

(b) The Borrower will not, and will not permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except: (i) payment of
Indebtedness created under the Loan Documents; (ii) payment of regularly
scheduled interest and principal payments as and when due in respect of any
Indebtedness (subject to any subordination provisions thereof); (iii) payments
in respect of the Revolving Facility; (iv) subject to Section 2.11(c) of the
Revolving Facility Agreement, prepayment, purchase, redemption, retirement or
other acquisition of the Permitted Convertible Notes by exchange for or out of
the proceeds received from a substantially concurrent issue of (1) new shares of
its non-mandatorily redeemable Equity Interests pursuant to the conversion terms
described in the Permitted Convertible Note Indenture or (2) Subordinated
Indebtedness or other Permitted Convertible Notes; and (v) payment of secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness.

(h) Clause (n) of Article VII of the Loan Agreement is amended and restated in
its entirety to read as follows:

(n) [intentionally omitted]; or

 

2



--------------------------------------------------------------------------------

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Administrative Agent shall have
received counterparts of this Amendment duly executed by the Borrower, the
Required Lenders and the Administrative Agent and the Consent and Reaffirmation
attached hereto duly executed by the Subsidiary Guarantors, (b) the Borrower
shall have paid all of the fees of the Administrative Agent and its affiliates
(including, to the extent invoiced, reasonable attorneys’ fees and expenses of
the Administrative Agent) in connection with this Amendment and the other Loan
Documents and (c) the Administrative Agent shall have received the fully
executed Permitted Convertible Note Indenture, together with evidence of the
consummation of the offering of the Permitted Convertible Notes thereunder.

3. Representations and Warranties of the Borrower and Acknowledgements and
Confirmations. The Borrower hereby represents and warrants as follows:

(a) This Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrower set forth in the Loan Agreement,
as amended hereby, are true and correct as of the date hereof.

(c) The Borrower (and by its execution of the Consent and Reaffirmation attached
hereto, each Subsidiary Guarantor) hereby acknowledges and confirms that (i) it
does not have any grounds, and hereby agrees not to challenge (or to allege or
to pursue any matter, cause or claim arising under or with respect to) the
effectiveness, genuineness, validity, collectibility or enforceability of the
Loan Agreement or any of the other Loan Documents, the Secured Obligations, the
Liens securing such Secured Obligations, or any of the terms or conditions of
any Loan Document and (ii) it does not possess (and hereby forever waives,
remises, releases, discharges and holds harmless the Lenders, the Agents and
their respective affiliates, stockholders, directors, officers, employees,
attorneys, agents and representatives and each of their respective heirs,
executors, administrators, successors and assigns (collectively, the
“Indemnified Parties”) from and against, and agrees not to allege or pursue) any
action, cause of action, suit, debt, claim, counterclaim, cross-claim, demand,
defense, offset, opposition, demand and other right of action whatsoever,
whether in law, equity or otherwise (which it, all those claiming by, through or
under it, or its successors or assigns, have or may have) against the
Indemnified Parties, or any of them, by reason of, any matter, cause or thing
whatsoever, with respect to events or omissions occurring or arising on or prior
to the date hereof and relating to the Loan Agreement or any of the other Loan
Documents (including, without limitation, with respect to the payment,
performance, validity or enforceability of the Secured Obligations, the Liens
securing the Secured Obligations or any or all of the terms or conditions of any
Loan Document) or any transaction relating thereto.

4. Reference to and Effect on the Loan Agreement.

(a) Upon the effectiveness hereof, each reference to the Loan Agreement in the
Loan Agreement or any other Loan Document shall mean and be a reference to the
Loan Agreement as amended hereby.

(b) Except as specifically amended above, the Loan Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

3



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Loan Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

5. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

PHOTRONICS, INC.,

as the Borrower

By:  

/s/ Donna M. Bovee

Name:   Donna M. Bovee Title:   Vice President, Treasurer

Signature Page to Amendment No. 1

Photronics, Inc.

Loan Agreement dated as of June 8, 2009



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Administrative Agent By:  

/s/ David F. Gibbs

Name:   David F. Gibbs Title:   Managing Director JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Collateral Agent By:  

/s/ David F. Gibbs

Name:   David F. Gibbs Title:   Managing Director

Signature Page to Amendment No. 1

Photronics, Inc.

Loan Agreement dated as of June 8, 2009



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Anthony J. Timpanaro

Name:   Anthony J. Timpanaro Title:   Vice President

Signature Page to Amendment No. 1

Photronics, Inc.

Loan Agreement dated as of June 8, 2009



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Anthony J. Timpanaro

Name:   Anthony J. Timpanaro Title:   Vice President

Signature Page to Amendment No. 1

Photronics, Inc.

Loan Agreement dated as of June 8, 2009



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Douglas M. Ingram

Name:   Douglas M. Ingram Title:   Senior Vice President

Signature Page to Amendment No. 1

Photronics, Inc.

Loan Agreement dated as of June 8, 2009



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Loan Agreement dated as of June 8, 2009 (as may be
further amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”) by and among Photronics, Inc. (the “Borrower”), the financial
institutions from time to time party thereto (the “Lenders”) and JPMorgan Chase
Bank, National Association, as Administrative Agent (the “Administrative
Agent”), which Amendment No. 1 is dated as of September 2, 2009 (the
“Amendment”). Capitalized terms used in this Consent and Reaffirmation and not
defined herein shall have the meanings given to them in the Loan Agreement.
Without in any way establishing a course of dealing by the Administrative Agent
or any Lender, each of the undersigned consents to the Amendment and reaffirms
the terms and conditions of the Subsidiary Guaranty and any other Loan Document
executed by it and acknowledges and agrees that such agreements and each and
every such Loan Document executed by the undersigned in connection with the Loan
Agreement remains in full force and effect and is hereby reaffirmed, ratified
and confirmed. All references to the Loan Agreement contained in the
above-referenced documents shall be a reference to the Loan Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.

Dated: September 2, 2009

[Signature Page Follows]



--------------------------------------------------------------------------------

ALIGN-RITE, INC.     ALIGN-RITE INTERNATIONAL, INC. By:  

/s/ Richelle Burr

    By:  

/s/ Richelle Burr

Name:   Richelle Burr     Name:   Richelle Burr Title:   Vice President    
Title:   Vice President PHOTRONICS ARIZONA, INC.     PHOTRONICS CALIFORNIA, INC.
By:  

/s/ Richelle Burr

    By:  

/s/ Richelle Burr

Name:   Richelle Burr     Name:   Richelle Burr Title:   Vice President    
Title:   Vice President PHOTRONICS TEXAS, INC.     PHOTRONICS TEXAS ALLEN, INC.
(formerly known as Photronics-Toppan Texas, Inc.) By:  

/s/ Richelle Burr

    By:  

/s/ Richelle Burr

Name:   Richelle Burr     Name:   Richelle Burr Title:   Vice President    
Title:   Vice President PHOTRONICS TEXAS I, LLC     PHOTRONICS TEXAS I, LP By:  
Photronics Texas, Inc., its Sole Member     By:   Photronics Texas, Inc., its
General Partner By:  

/s/ Richelle Burr

    By:  

/s/ Richelle Burr

Name:   Richelle Burr     Name:   Richelle Burr Title:   Vice President    
Title:   Vice President PHOTRONICS TEXAS II, LLC     PHOTRONICS TEXAS II, LP By:
  Photronics-Toppan Texas, Inc., its Sole Member     By:   Photronics-Toppan
Texas, Inc., its General Partner By:  

/s/ Richelle Burr

    By:  

/s/ Richelle Burr

Name:   Richelle Burr     Name:   Richelle Burr Title:   Vice President    
Title:   Vice President

Signature Page to Consent and Reaffirmation to Amendment No. 1

Photronics, Inc.

Loan Agreement dated as of June 8, 2009